Appeal from an order of the Family Court, Onondaga County (Robert J. Rossi, J.), entered January 8, 2004 in a proceeding pursuant to Family Court Act article 6. The order granted respondent’s motion and directed petitioner to pay respondent’s counsel fees in the amount of $1,400.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously reversed on the law without costs and the matter is remitted to Family Court, Onondaga County, for a hearing on counsel fees. Memorandum:
Petitioner appeals from an order directing him to pay respondent’s counsel fees in the amount of $1,400. There was no stipulation between the parties that the disputed issue of counsel fees could be determined without an evidentiary hear- ing, and thus Family Court erred in awarding counsel fees to re- spondent without first conducting such a hearing (see Matter of Mina v Weber, 309 AD2d 1252 [2003]; see also Domestic Rela- tions Law § 237; Oswald v Oswald, 154 AD2d 817, 819 [1989]; Price v Price, 115 AD2d 530 [1985]). We therefore reverse the order and remit the matter to Family Court to conduct such a hearing. Present-Pigott, Jr., PJ., Hurlbutt, Kehoe, Martoche and Smith, JJ. 34